Citation Nr: 0022168	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  96-43 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
including as secondary to a service-connected disability.

2.  Entitlement to a compensable rating for rheumatoid 
arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The veteran had over two years and seven months of active 
service, including from January 1954 to January 1956.  

In his substantive appeal the veteran requested an 
opportunity to present evidence before a local hearing 
officer but subsequently he was unable to attend a scheduled 
personal hearing.  In correspondence dated in March 1998 the 
veteran stated he would notify the RO when he was prepared 
for a hearing; however, in February 2000 he requested 
expedited submission of his appeal to the Board of Veterans' 
Appeals (Board) and indicated he had no additional evidence 
to provide in support of his case.  This request bears the 
veteran's signature.  We construe this as a withdrawal of the 
request for the hearing.  See 38 C.F.R. § 20.704.  His claim 
will thus be adjudicated without further delay based upon all 
the evidence presently of record.

The issue of entitlement to a compensable rating for 
rheumatoid arthritis is addressed in the remand section at 
the end of this decision.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating a present eye disorder which is related to 
active service.


CONCLUSION OF LAW

The claim for service connection for an eye disorder, 
including as secondary to a service-connected disability, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for complaint or 
treatment for an eye disorder.  A June 1952 examination 
revealed a normal clinical evaluation of the eyes.  The 
examiner noted the veteran's distant visual acuity was 20/20, 
bilaterally.  In a June 1952 report of medical history the 
examiner noted the veteran wore eyeglasses only for reading.  
A February 1954 examination revealed a normal clinical 
evaluation of the eyes.  The examiner noted the veteran's 
distant visual acuity was 20/30, right, and 20/40, left.  

A January 1956 separation examination revealed a normal 
clinical evaluation of the eyes.  The examiner noted the 
veteran's distant visual acuity was 20/30, right, and 20/30, 
left.  The examiner also noted that in September 1955 the 
veteran had reported with a 4 week history of bilateral, 
intermittent, migratory wrist pain, that in October 1955 the 
veteran received a diagnosis of active rheumatoid arthritis 
and was treated with "Sod. Salicylate" to toxicity, that in 
December 1955 the treatment regimen was changed to aspirin, 
and that in January 1956 the veteran was given a course of 
Aureomycin as treatment for a throat infection.  In his 
January 1956 report of medical history the veteran denied eye 
trouble.

An April 1957 reserve medical examination revealed a normal 
clinical evaluation of the eyes.  The examiner noted the 
veteran's distant visual acuity was 20/20, right, and 20/25, 
left, correctable to 20/20.  The examiner also noted the 
veteran wore eyeglasses for myopia but had no other vision-
related symptoms.  In his April 1957 report of medical 
history the veteran denied eye trouble. 

During VA examinations in February and March 1956 the veteran 
reported that he received outpatient dispensary treatment in 
service which included a diagnosis of rheumatoid arthritis 
and that salicylates and aspirin therapy were provided.  An 
examination of the eyes was negative.  The examiner noted the 
veteran's distant visual acuity was corrected to 20/20, 
bilaterally.  No diagnosis of an eye disorder was provided.

A May 1957 medical consultation report noted the veteran had 
been treated with high doses of aspirin after he reported 
joint pains in August 1955.  

In an October 1993 application for VA benefits the veteran 
requested entitlement to service connection for bilateral 
conjunctivitis which began in 1955 and a bilateral eye 
disorder due to medication which also began in 1955.  

During VA examination in January 1994 the veteran reported 
that while in service he developed bilateral conjunctivitis 
which resolved after 2 to 3 weeks with oral medication.  He 
stated he could not recall the name of the medication he had 
been given but thought it began with "chloro."  He reported 
he subsequently developed floaters in the eyes and had vision 
problems which a private physician had related to an 
excessive dose of medication.  The examiner provided 
diagnoses of bilateral retinal macular degeneration, etiology 
undetermined, bilateral vitreous detachment, right eye 
myopia, left eye myopic astigmatism, and a history of 
conjunctivitis in service.  It was noted that the veteran's 
claims file was unavailable for review at that time; however, 
in a subsequent addendum the examiner stated that the claims 
file had been reviewed and that no records indicated the 
veteran had been given Chloroquine.  The examiner commented 
that Chloroquine was a drug which could cause macular 
degeneration of the retina.

In correspondence dated in January 1994 the veteran reported 
that in 1955 he contracted "pink eye" and was given a 
prescription for medication which he recalled was 
"chloromycetin."  He stated that at the same time he was 
given duplicate prescriptions for rheumatoid arthritis 
medication.  He reported that in January 1956 he began 
experiencing vision trouble and occasional dizziness but that 
his separation examiner did not seem concerned with these 
complaints.  He stated that subsequently he experienced 
blurred vision and "floaters" in the eyes and that a 
private ophthalmologist had related irreversible retina 
damage to an excessive dosage of Chloroquine based upon a 
copy of the "duplicate" prescription he had been given 
during active service.  

During a March 1994 VA orthopedic examination the veteran 
reported that in 1955 he had been treated with Chloroquine 
and salicylates for rheumatoid arthritis.  No additional 
comment as to the use of medication during service was 
provided by the examiner.  

In his notice of disagreement the veteran requested 
assistance in locating records of extensive ophthalmic 
treatment he received during active service.  In 
correspondence dated in September 1997 the veteran reported 
that during active service he had been treated with 
Chloroquine for an acute and persistent eye infection.  He 
stated that medical experts had indicated his vision was 
permanently damaged because of an excessive dosage of that 
medication.  

In correspondence dated in April 1999 the veteran reported 
that in 1955 he had been provided a diagnosis of rheumatoid 
arthritis and treated with Chloroquine.  He stated he later 
began experiencing problems with his eyesight and that 
shortly after service a private physician, after extensive 
examination and testing, determined that he had been given an 
excessive dosage of Chloroquine during service which had 
caused damage to his retinas.  

In a July 2000 statement the veteran's service representative 
quoted text from the Physician's Desk Reference (1998 
Edition) indicating that Chloroquine was contraindicated in 
cases involving persons with known hypersensitivity to 
aminoquinoline compounds.  


Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Additionally, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).  

The United States Court of Veterans Appeals (Court) has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has an eye disorder, including 
decreased visual acuity, as a result of an injury or disease 
incurred in or aggravated by active service.  In addition, no 
competent medical evidence has been submitted which 
demonstrates that the veteran's present eye disorders were 
proximately due to or were aggravated by a service-connected 
disability or treatment provided for a service-connected 
disability.

While recent medical evidence shows current eye disorders, 
the examiners did not links those disorders to active service 
or to medication given in treatment for a service-connected 
disability.  In fact, in an addendum to a January 1994 
examination report a VA examiner noted that a review of the 
available service medical records did not indicate the 
veteran was given Chloroquine during active service.

The only evidence of a present eye disorder related to active 
service or to treatment for a service-connected disability is 
the veteran's own opinion.  While he is competent to testify 
as to symptoms he experiences, he is not competent to provide 
a medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board finds the veteran has 
not submitted evidence of a well-grounded claim for service 
connection for an eye disorder, including as secondary to a 
service-connected disability.  See 38 U.S.C.A. § 5107(a).

The veteran has contended at different times that shortly 
after service, a private physician and a private 
ophthalmologist related his problems with blurred vision to 
excessive dosages of Chloroquine during service.  No records 
substantiating these recollections have been submitted, 
however.  A statement about what a doctor told a lay claimant 
does not constitute competent medical evidence of the sort 
required to render a claim of this nature well-grounded.  
Franzen v. Brown, 9 Vet. App. 235 (1996).  Furthermore, a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Grover v. West, 12 
Vet. App. 109, 112 (1999); LeShore v. Brown, 8 Vet. App. 406 
(1995).  Absent documentation that these private physicians 
had knowledge, outside of the veteran's own reported history, 
of an excessive dosage of Chloroquine, their opinions could 
not service to render the claim well-grounded because any 
opinion can only be as valid as the information upon which it 
is based.

Although the veteran claims pertinent service medical records 
have been lost or misplaced, the Board finds the available 
records, including reports of medical history dated in 
January 1956 and April 1957 in which the veteran denied eye 
trouble, appear to be substantially complete and that there 
is no other indication in the record that the veteran's 
service medical records would have been divided or separated 
from the claims file at any point.  The Board further finds 
the veteran has not identified additional evidence sufficient 
to warrant further development.  See McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Court has held that absent the submission 
and establishment of a well-grounded claim VA cannot 
undertake to assist in developing facts pertinent to a claim.  
Morton v. West, 12 Vet. App. 477, 486 (1999).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the veteran has contended at different times 
that shortly after service, a private physician and a private 
ophthalmologist related his problems with blurred vision to 
excessive dosages of Chloroquine during service.  Review of 
the June 1996 statement of the case shows that the RO 
fulfilled its obligation under § 5103(a) to inform the 
veteran that the ultimate responsibility to furnish medical 
evidence in support of his claim rests with him.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well grounded.  


ORDER

Service connection for an eye disorder, including as 
secondary to a service-connected disability, is denied as not 
well grounded.


REMAND

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

The Board notes that during a March 1994 VA orthopedic 
examination the veteran reported discomfort and flare-ups of 
pain to the toes, hips, neck, back, and wrists.  The 
examiner's diagnoses included a history of systemic arthritis 
involving multiple joints with some evidence of stiffness and 
diminished motion but no evidence of gross stigmata of 
rheumatoid disease.  

In correspondence dated in March 1998 the veteran stated he 
had been experiencing more frequent and severe attacks 
related to his service-connected rheumatoid arthritis.  He 
also stated he had been referred to a VA rheumatology clinic 
for evaluation by his primary care physician but had not been 
notified of a scheduled appointment.  Therefore, the Board 
finds the matter must be remanded to the RO for additional 
development.

Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

VA has a duty to assist the veteran in the development of a 
well-grounded claim which includes obtaining adequate VA 
examinations.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also notes that VA records dated in February 1995 
show the veteran failed to report for a scheduled VA 
orthopedic examination and a January 1999 report indicates 
the veteran refused a scheduled orthopedic examination at the 
Audie L. Murphy VA Hospital.  The record does not show the 
veteran has provided any information as to the reasons for 
his failure to report.  The Board notes the RO made no 
determination as to this matter.

The Court has held that a veteran must be prepared to meet 
his obligations by cooperating with VA's efforts to provide 
an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992). Therefore, the Board 
finds the veteran should be afforded another opportunity to 
attend a VA examination, with the notice and understanding 
that failure to attend the examination without good cause 
shall result in the RO's adjudication of his increased rating 
claim with reference only to the evidence already of record 
under the provisions of 38 C.F.R. § 3.655 (b) (1999). 

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for his rheumatoid 
arthritis disorder, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
veteran's claims folder.

2.  The RO should schedule the veteran 
for an orthopedic examination for the 
purpose of assessing the current severity 
of his rheumatoid arthritis disorder.  
The examiner must review the claims 
folder and a copy of this remand prior to 
examination.  All indicated tests, 
including range of motion studies, 
measured in degrees, x-ray studies, and 
pertinent blood and serum tests should be 
conducted.  

The examiner should indicate whether the 
veteran's rheumatoid arthritis is in an 
active or inactive phase.  If the 
disorder represents an active process the 
examiner should comment upon the extent 
of impairment and the number of 
exacerbation episodes experienced per 
year.  If the disorder represents an 
inactive process the examiner should 
evaluate each affected joint for 
limitation of motion, measured in 
degrees, or ankylosis.   The examiner 
should also render an opinion as to the 
extent to which the veteran experiences 
weakness, excess fatigability, 
incoordination, and pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of the additional 
loss in range of motion due to these 
factors.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  The RO should consider all 
applicable laws and regulations, and if 
the veteran's service-connected 
rheumatoid arthritis is shown to be an 
inactive process the chronic residuals of 
that disorder must be rated under the 
appropriate diagnostic codes for the 
specific joints involved.  

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations 
without good cause may result in the denial of the claim.  
38 C.F.R. § 3.655.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

